DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/11/2020 is in   compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

  Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp
Claims 2-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. US 9350554. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. US 9350554. Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
The invention defined in claim 2 is not suggested by the prior art of record. Claim 2-42 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action.
The prior art of record (in particular, Agrawal; Sunil et al. US 8145909, Miyazaki; Kunihiko et al. US 7941667, Rosenberg; Greg US 7237114, Cromer; Daryl Carvis US 6988196, Romney; Gordon et al. US 5872848, Tenenboym; Isak et al. US 20140032913, Takenaka; Masahiko et al, US 20100169653, ALRABADY; ANSAF I US 20100040234, Alley, Nancy US 20030078880 and Rakowicz, Paul US 20050177389 A1) singly or in combination does not disclose, with respect to independent claim 2 “the signing party's computer system having software instructions that upon execution in
response to a first action from the signing party, provides a document signing request to the signature authority computer system, which document signing request identifies the to-be-signed electronic document;
the signature authority computer system having software instructions that upon execution
(i) obtains a copy of the to-be-signed electronic document in response to receipt of the document signing request;
(ii) forms a signature data structure that includes a hash of the to-be-signed electronic document;
(iii) sends the signature data structure to a trustworthy component on the signing party's computer system; and

(iv) receives a digitally signed signature data structure from the trustworthy component for creating a digitally signed electronic document with the to-be-signed electronic document and the digitally signed signature data structure;
the trustworthy component configured with software instructions for:
(i) authenticating the signing party;
(i1) upon authentication, digitally signing the signature data structure with the private key of the signing party; and
(iii) transmitting the digitally signed signature data structure to the signature authority
computer system as the digital signature for the to-be-signed document.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GHODRAT JAMSHIDI/          Primary Examiner, Art Unit 2493